 


109 HR 1791 IH: To amend the Internal Revenue Code of 1986 to reduce the rate of tax on distilled spirits to its pre-1985 level.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1791 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Lewis of Kentucky (for himself, Mr. Chandler, Mr. Rogers of Kentucky, Mr. Whitfield, Mr. Davis of Kentucky, Mr. Tanner, Mr. Hensarling, Mr. Jenkins, Mr. Simmons, Mr. Terry, Mrs. Jo Ann Davis of Virginia, Mr. Petri, Mr. Ney, Mr. Kennedy of Minnesota, Mr. Miller of Florida, Mr. Coble, Mr. Doyle, Mr. Wilson of South Carolina, Mr. Burton of Indiana, Mr. Bonilla, Mr. Foley, Mr. Paul, Mr. Radanovich, Mr. Boehner, Mr. Sessions, Mr. Shaw, Mr. Towns, Mr. Cardoza, Mr. Cunningham, Mr. Hastings of Washington, Mr. Rogers of Michigan, and Mr. Culberson) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the rate of tax on distilled spirits to its pre-1985 level. 
 
 
1.Reduction in rate of tax on distilled spirits to pre-1985 levels 
(a)In generalParagraph (1) of section 5001(a) of the Internal Revenue Code of 1986 (relating to imposition, rate, and attachment of tax) is amended by striking $13.50 and inserting $10.50. 
(b)Conforming amendments 
(1)Subsection (a) of section 5010 of such Code is amended by striking $13.50 each place it appears and inserting $10.50. 
(2)Subsection (f) of section 7652 of such Code is hereby repealed. 
(c)Effective dateThe amendments made by this section shall take effect on the first date that the Director of the Office of Management and Budget projects that— 
(1)there is a Federal budget surplus (determined without regard to the income and expenditures of the social security trust funds) for the fiscal year that includes such date, and 
(2)such surplus is not less than the aggregate revenue reductions during such period resulting from the amendments made by this Act. 
 
